DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed February 28, 2022, in which claims 1, 10 and 19 have been amended.  Accordingly, claims 1-20 remain pending for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1-9, 19 and 20 are rejected under 35 U.S.C. 112(b).  Claims 1-9 are also rejected under 35 U.S.C. 112(a).  Claims 1-20 are also subject to a Provisional Double Patenting rejection.
Terminal Disclaimer
4.	The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/951,404 has been reviewed and is NOT accepted.
5.	The terminal disclaimer does not comply with 37 CFR 1.321 because:
Groupview, Inc) must be listed on the terminal disclaimer just as indicated on the Application Data Sheet (ADS).  For applications filed on or after September 16, 2021, 37 CR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
7.	The terminal disclaimer was not properly signed.
Claim Objections
8.	Claim 19 is objected to because of the following informalities:  Claim 19, line 4, “plurality of user devices including the host device and non-host user devices” should be changed to ‘plurality of user devices including the host user device and non-host user devices,’ to maintain consistency among claim terms and improve clarity.  Appropriate correction is required.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):	(f) Element in Claim for a Combination. – An element in a claim for a 	combination may be expressed as a means or step for performing a specified 	function without the recital of structure, material, or acts in support thereof, and 	such claim shall be construed to cover the corresponding structure, material, or 	acts described in the specification and equivalents thereof.
10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) entirely perform the recited function.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
13.	Claims 1-9, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Regarding claim 1, as discussed above, at least the claim limitations “a content management system configured to store multimedia content” and “a synchronization system configured to: retrieve the multimedia content for delivery to a plurality of user devices and receive social media content generated by the plurality of user devices; separate the multimedia content and the social media content into a set of prioritized layers; determine a timestamp offset for each of the plurality of user devices; and adjust clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.	While paragraph [0017] of instant Specification, with reference to FIG. 1, does appear to suggest that communal media system 100 can include various “components” in addition to the disclosed systems 102, which may be used to transmit information across communal media system 100, nevertheless, neither paragraph [0017], nor any other such paragraph from Applicant’s instant Specification expressly discloses that any of components 102 are structurally implemented, hardware-based components.  Likewise, with reference to FIG. 8, while paragraph [0051] of instant Specification makes reference to the “system 102” of FIG. 1, and recites that “FIG. 8 is a block diagram of a system 800, such as system 102 of FIG. 1, used in accordance with some embodiments,” nevertheless, 1) this still fails to specify which (if any) specific component is responsible for performing the specific function of either the “content management system 102a” or the “synchronization system 102b” of FIG. 1, much less content management system” and “synchronization system” of independent claim 1, and 2) each of the disclosed “content management system 102a” and “synchronization system 102b” of FIG. 1 are described in terms of function throughout the Detailed Description, rather than being disclosed as comprising any physical structure, and again, which (if any) such physical structure is responsible for performing which respective function.  As such, it is unclear as to which respective structure of the “content management system” and “synchronization system” of claim 1 carries out the respective functions of “store multimedia content” and “retrieve the multimedia content for delivery to a plurality of user devices and receive social media content generated by the plurality of user devices; separate the multimedia content and the social media content into a set of prioritized layers; determine a timestamp offset for each of the plurality of user devices; and adjust simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated each layer and the timestamp offset associated with each of the plurality of user devices, wherein the multimedia content is simultaneously delivered to each of the plurality of user devices at a first time and the social media content is simultaneously delivered to the plurality of user devices at a second time while the multimedia content is being viewed on the plurality of user devices”.  The claim thus amounts to pure functional claiming, and the scope of the claim is unclear and indefinite.  Dependent claims 2-9 fail to remedy the deficiencies of independent claim 1 and are therefore likewise rejected.	Applicant may:	(a)	Amend the claim so that the claim limitation will no longer be interpreted 
	As to claim 19, applicant has made amendments to further distinguish the “host user device” from the other “non-host user devices” of the entire “plurality of user devices” participating in the “communal media session” on lines 3-4.	However, the “determining” limitation spanning currently amended independent claim 19, lines 16-17 is unclear as to whether both - a “host timestamp offset” and a “timestamp offset” are determined only for each of the “non-host user devices,” or host timestamp offset” is determined for the “host user device” and a “timestamp offset” is [separately determined] for each of the “non-host user devices”.  This also happens to make the “adjusting” limitation spanning claim 19, lines 18-22 confusing, given that if the “host timestamp offset” has now been clarified to pertain to the “host user device” and to differentiate from the “timestamp offset” which has now been clarified to pertain to the “non-host user devices,” it is exceedingly vague as to how the recited “timestamp offset” is “associated with each of the plurality of user devices” (which would include the “host user device” - emphasis added), as recited on lines 21-22 of claim 19, when expressly recited as being determined for the “non-host user devices” on lines 16-17.  That is, Examiner is unclear as to whether the “host timestamp offset” is determined for the “host user device” and the “timestamp offset” is determined for only the “non-host user devices,” or alternatively, whether the “host timestamp offset” is determined for the “host user device” and the “timestamp offset” is determined for the entirety of “the plurality of user devices” (including the “host user device”).	In addition, while Applicant has clarified that the “recording” including “multimedia content” is retrieved from the “host user device” and that the “multimedia content” is to be delivered to the “non-host user devices,” (but not to itself), and has also attempted to clarify that at least one of the “non-host user devices” has generated “social media content,” nevertheless it is still unclear as to whether the “at least one of the non-host user devices” that generates the “social media content” also receives the “social media content,” or alternatively, whether the “at least one of the non-host user devices” that generates the “social media content” is left out of the group that receives the delivered “social media content” since line 20 of claim 19 expressly recites “simultaneous deliveries of the social media content to the plurality of user devices” (which would include the “at least one of the non-host user devices” that generated the “social media content” - emphasis added), and whether the “host user device” is included in the group that receives “simultaneous deliveries of the social media content to the plurality of user devices,” though is left out of the group that receives the “simultaneous deliveries of multimedia content”.  This is particularly vague due to the following “wherein” clause spanning claim 19, lines 23-26, which expressly recites that the “social media content is simultaneously delivered to the plurality of user devices,” which would appear to include the “at least one of the non-host user devices” that generated the “social media content” (i.e., delivered to itself).	There is inconsistent terminology and/or conflicting and contradictory ideas at play and thus the metes and bounds of the claim cannot be understood as written.	Dependent claim 20 fails to remedy the deficiencies of independent claim 19 and is rejected for similar reasons.
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 
15.	Claims 1-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	As discussed above, independent claim 1 recites the claim limitations “a content management system configured to store multimedia content” and “a synchronization system configured to: retrieve the multimedia content for delivery to a plurality of user devices and receive social media content generated by the plurality of user devices; separate the multimedia content and the social media content into a set of prioritized layers; determine a timestamp offset for each of the plurality of user devices; and adjust simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated each layer and the timestamp offset associated with each of the plurality of user devices, wherein the multimedia content is delivered to each of the plurality of user devices at a same time and the social media content is delivered to the plurality of user devices at the same time while the multimedia content is being viewed on the plurality of user devices”.  For the “content management system,” and the “synchronization system” the instant Specification fails to provide a description of sufficiently definite structure that performs the respective claimed functions.  There is no description of any actual device and programming content management system” and “synchronization system” of Figure 1 merely describes each element in terms of function, without disclosing any structure whatsoever, either in FIG. 1, or in FIG. 8, which appears to be a general purpose system 800 representative of any of systems 102, of which specific feature carries out the respective functions of “store multimedia content” and “retrieve the multimedia content for delivery to a plurality of user devices and receive social media content generated by the plurality of user devices; separate the multimedia content and the social media content into a set of prioritized layers; determine a timestamp offset for each of the plurality of user devices; and adjust simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated each layer and the timestamp offset associated with each of the plurality of user devices, wherein the multimedia content is delivered to each of the plurality of user devices at a same time and the social media content is delivered to the plurality of user devices at the same time while the multimedia content is being viewed on the plurality of user devices”.	The instant Specification, neither at paragraphs [0017]-[0018], [0051] or any place else provides any detail as to how the “storing,” “retrieving,” “separating,” “determining” or “adjusting” is accomplished.  For example, even if it is assumed for argument’s sake, that a generic processor is inherent for implementing the illustrated “synchronization system” of Figure 1, (as well as a generic storage device for implementing the “content management system”), the instant Specification fails to provide a sufficient algorithm corresponding to the claimed function.  In this instance, synchronization systems,” for example, using a network interface (NIC) card, an Ethernet card, a LAN interface, a rate limiter, a wireless modem, router, gateway, etc.  In this case, the instant Specification is silent as to how the inventor has chosen to perform this function.  Examiner notes that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  For written description, the Specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result (in this case wherein the multimedia content is delivered to each of the plurality of user devices at a same time and the social media content is delivered to the plurality of user devices at the same time while the multimedia content is being viewed on the plurality of user devices) but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
17.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/951,404, hereinafter “reference application”.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant Application are an obvious variant of claims 1-20 of the reference Application.
	Claim 1 of the instant Application recites, “A communal media system, comprising:	a content management system configured to store multimedia content; and	a synchronization system configured to:		retrieve the multimedia content for delivery to a plurality of user devices and receive social media content generated by the plurality of user devices;		separate the multimedia content and the social media content into a set of prioritized layers;		determine a timestamp offset for each of the plurality of user devices; and		adjust simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated each layer and the timestamp offset associated with each of the plurality of user devices,		wherein the multimedia content is simultaneously delivered to each of the plurality of user devices at a first time and the social media content is simultaneously delivered to the plurality of user devices at a second time while the multimedia content is being viewed on the plurality of user devices”.
	Claim 1 of the reference application recites, “A communal media system, comprising:	a content management system configured to store multimedia content; and	a synchronization system configured to:		retrieve the multimedia content for delivery to a plurality of user devices and receive social media content generated by the plurality of user devices;		separate the multimedia content and the social media content into a set of prioritized layers;		transmit the multimedia content and the social media content to the plurality of user devices;		continuously receive at least one of timestamp receipts and fragment identifier acknowledgements associated with receipt of the multimedia content from the plurality of user devices;		adjust simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated with each layer and at least one of the timestamp receipts and the fragment identifier acknowledgements received from each of the plurality of user devices,		wherein the multimedia content and the social media content are delivered to each of the plurality of user devices at a same time, without any noticeable lag time during receipt of the multimedia content and the social media content by the plurality of user devices”.
	As readily visible from the plain text, claim 1 of the reference application differs from claim 1 of the instant application only nominally, in that in the reference application, rather than determining a timestamp offset for each of the plurality of user devices, at least one of timestamp receipts and fragment identifier acknowledgements associated with receipt of the multimedia content are continuously received from the plurality of user devices.  However, each of independent claim 1 of the instant application and independent claim 1 of the reference application achieve the same effect in that multimedia content and social media content is delivered to the plurality of user devices at the same time.	Thus it would have been obvious to one of ordinary skill in the art to substitute the limitation of “determine a timestamp offset for each of the plurality of user devices” continuously receive at least one of timestamp receipts and fragment identifier acknowledgements associated with receipt of the multimedia content from the plurality of user devices,” to arrive at the claimed invention of the instant Application such that the multimedia content is delivered to each of the plurality of user devices at a same time and the social media content is delivered to the plurality of user devices at the same time while the multimedia content is being viewed on the plurality of user devices.  One would expect this modification to work equally well with the reference application, with only minimal experimentation and reasonable expectation of success.  Therefore, the claims of the instant Application are an obvious variant of the reference application and as such are patentably indistinct under non-statutory obviousness-type Double Patenting.  Similar reasoning applies to claims 2-20.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
18.	Applicant’s arguments, see pages 7-13, filed February 28, 2022, with respect to Rejections of Claims 1-20 under 35 U.S.C. §§ 112(a) and 112(b) have been fully considered but they are not persuasive.
	(A)	Applicant argued on pages 9-12 of Remarks, “As acknowledged in the Office Action, the present application discloses a computer/system/device 800 and describes systems 102, including the content management system 102a and synchronization system 102b, as being examples of system 800. Furthermore, as acknowledged in the Office Action, the functions of each of the content management system 102a and synchronization system 102b are described throughout the present application. Thus, Applicant submits that the present application has not only disclosed a hardware structure for content management system 102a and synchronization system 102b (1.e., a computer that is programmable to carry out the functions of the content management system 102a and synchronization system 102b), the present application also discloses (for example, in paragraphs 0018, 0035, 0026-0027, 0030-0034, 0037-0040, 0041-0042, 0043-0044, 0045-0046, and FIGS. 3-6 ) the algorithm/functions that are to be carried out on the computer for the content management system 102a and synchronization system 102b. As such, Applicant submits that it would be apparent to those skilled in the art that the specification sufficiently discloses the algorithms of the content management system 102a and synchronization system 102b and that it would be apparent to one skilled in the art on how to program a computer/device, for example, the computer/device described in FIG. 8 of the application to achieve the claimed functions. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242” (Recited from pages 9-10 of Remarks).	“it would be apparent to one of ordinary skill in the art how the disclosure, for example, in paragraphs 0018, 0035, 0026-0027, 0030-0034, 0037-0040, 0041- 0042, 0043-0044, 0045-0046, and FIGS. 3-6 can be implemented on a device, for example, as described in FIG. 8, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the computer (communal media system 100) to perform all the claimed function.the disclosure in, for example, paragraphs 0018, 0035, 0026-0027, 0030-0034, 0037-0040, 0041-0042, 0043-0044, 0045-0046, and FIGS. 3-6 disclose an algorithm (series of at least two or more specific steps) to demonstrate to one of ordinary skill in the art that the inventor was in possession of the claimed invention at the time of filing” (Recited from page 12 of Remarks).
	As to point (A), Examiner respectfully disagrees.  To begin with, as discussed above, Examiner respectfully submits that the written description fails to adequately disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Though Applicant has stated above that, “the present application discloses a computer/system/device 800 and describes systems 102, including the content management system 102a and synchronization system 102b, as being examples of system 800,” and that “the functions of each of the content management system 102a and synchronization system 102b are described throughout the present application,” Examiner respectfully submits that this fails to point out which specific features correspond to the recited “content management system configured to store multimedia content,” and “synchronization system configured to:		retrieve the multimedia content for delivery to a plurality of user devices and receive social media content generated by the plurality of user devices;		separate the multimedia content and the social media content into a set of prioritized layers;		transmit the multimedia content and the social media content to the plurality of user devices;		continuously receive at least one of timestamp receipts and fragment identifier acknowledgements associated with receipt of the multimedia content from the plurality of user devices;		adjust simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated with each layer and at least one of the timestamp receipts and the fragment identifier acknowledgements received from each of the plurality of user devices,		wherein the multimedia content and the social media content are delivered to each of the plurality of user devices at a same time, without any noticeable lag time during receipt of the multimedia content and the social media content by the plurality of user devices,” as merely pointing to “content management system 102a” and “synchronization system 102b” of FIG. 1, as well as “computer/system/device 800” of FIG. 8 still fails to clearly link which specific feature is responsible for which specialized program function.  Moreover, Examiner respectfully submits that jumbling together several paragraphs and figures (i.e., “paragraphs 0018, 0035, 0026-0027, 0030-0034, 0037-0040, 0041-0042, 0043-0044, 0045-0046, and FIGS. 3-6”) and giving mere conclusory statements that “the present application also discloses the algorithm/functions that are to be carried out on the computer for the content management system 102a and synchronization system 102b,” and “As such, Applicant submits that it would be apparent to those skilled in the art that the specification sufficiently discloses the algorithms of the content management system 102a and synchronization system 102b and that it would be apparent to one skilled in the art on how to program a computer/device, for example, the computer/device described in FIG. 8 of the application to achieve the claimed functions” is not an acceptable response under 37 C.F.R. 1.111(b), as this fails to point out which specific feature performs which specialized program function, much less the algorithm (i.e., series of two or more steps) for such a specialized program function.	Secondly, (and more to the above point), even assuming for argument’s sake that one of the generic features listed above is responsible for the specialized programmed functions of “store multimedia content,” and “retrieve the multimedia content for delivery to a plurality of user devices and receive social media content generated by the plurality of user devices;		separate the multimedia content and the social media content into a set of prioritized layers;		transmit the multimedia content and the social media content to the plurality of user devices;		continuously receive at least one of timestamp receipts and fragment identifier acknowledgements associated with receipt of the multimedia content from the plurality of user devices;		adjust simultaneous deliveries of the multimedia content and the social media content to the plurality of user devices, based on a priority associated with each layer and at least one of the timestamp receipts and the fragment identifier acknowledgements received from each of the plurality of user devices,		wherein the multimedia content and the social media content are delivered to each of the plurality of user devices at a same time, without any noticeable lag time during receipt of the multimedia content and the social media content by the plurality of user devices,” nevertheless the instant Specification fails to disclose an algorithm (again - a series of two or more steps) for each of the specialized programmed functions.  As indicated in the MPEP, when rendering patentability determinations the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language. “[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’” In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).  In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.	
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions.  By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’  Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming.  As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions.  Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor”. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.  In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).  The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm.  Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6.  It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.))  An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002.  Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups.  The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s).  The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.	
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Accordingly, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.  For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623.  In addition, merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 If the specification explicitly discloses an algorithm, the sufficiency of the disclosure of the algorithm must be determined in light of the level of ordinary skill in the art. Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm).  The examiner should determine whether one skilled in the art would know how to program the computer to perform the necessary steps described in the specification (i.e., the invention is enabled), and that the inventor was in possession of the invention (i.e., the invention meets the written description requirement).  Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	A rejection under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, second paragraph is also appropriate if the specification discloses an algorithm but the algorithm is not sufficient to perform the entire claimed function.  For example, for a function that includes two distinct functional components, disclosure of an algorithm that is sufficient to perform one of the functions but not the other would not be adequate to satisfy the requirements of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, second paragraph.  The disclosure of structure to support one function cannot fill in the gaps in the specification for structure needed to perform a different function.  Where a disclosed algorithm supports some, but not all, of the functions associated with a means-plus-function limitation, the specification is treated as if no algorithm has been disclosed at all.  Moreover, attempting to fill in the gaps of the specification by importing off the shelf software or asserting that individuals of ordinary skill in the art would understand how to accomplish the function described with the assistance of such off the shelf software does not solve the inadequacy of the disclosure. Noah, 675 F.3d at 1318, 102 USPQ2d at 1421.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229.  Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function claim terms. Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 (“A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function.”); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 (“[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.”).  The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported “one-step” algorithm is not an algorithm at all) (unpublished).  See MPEP 2181, subsection II B.	Again, Examiner has searched through the Detailed Description at length, and can find no such algorithm.  For instance, while each of figures 4 and 5 describe steps of associating content with appropriate layers and sending packets in each layer according to priority of the layer in steps 470 and 580, respectively, nevertheless neither of steps 470 or 580 describe specifically how the specialized program function of “separate the multimedia content and the social media content into a set of prioritized layers” is achieved and/or implemented, much less give an algorithm of at least two or more steps describing this process.  That is, figures 4 and 5 appear to merely repeat the claimed specialized program function of “separate the multimedia content and the social media content into a set of prioritized layers,” without specifically describing how this “separate” step is achieved.	Therefore, Examiner respectfully submits that the written description fails to adequately disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and the claim should thus be rejected under 35 U.S.C. § 112(b).	By the same reasoning, as discussed and demonstrated above, Examiner respectfully submits that the written description fails to adequately disclose the corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.  Therefore, independent claim 1 should be rejected under 35 U.S.C. § 112(a).
19.	Applicant’s arguments, see page 13, filed February 28, 2022, with respect to provisional Double Patenting Rejections have been fully considered but they are not persuasive.  For reasons discussed and shown above, a newly filed terminal disclaimer is required to overcome the outstanding rejections.
Conclusion
20.	Applicant’s arguments, as well as request for reconsideration, filed February 28, 2022 have been fully considered but they are not deemed to be persuasive.
21.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Rajapakse (USPGPUB 2017/0019198) 
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441